Case 5:20-cv-05058-LLP Document 4 Filed 10/06/20 Page 1 of 3 PagelD #: 131
DocuSign Envelope ID: 0483F400-EF7E-48C 1-87 11-18473E69CDEB

UNITED STATES DISTRICT COURT
DISTRICT OF SOUTH DAKOTA

WESTERN DIVISION

 

 

ROSEBUD SIOUX TRIBE et al. '
, J CIV 60-050"

Plaintiff )

) MOTION FOR ADMISSION

vs. PRO HAC VICE
)
STEVE BARNETT et al, )
)
Defendant.
Statement of Movant
I, Terry Pechota , an active member of the Bar of the U.S. District Court

 

for the District of South Dakota, request that this Court admit pro hac vice Miranda Galindo

 

 

 

who wiil be counsel for the plaintiff(s) [-] defendant(s) in the
case listed above. I have confirmed that Miranda Galindo is a member in good
standing of the U.S. District Court for the District of New York , where

Miranda Galindo 's principal practice is located. 1 am aware of Local Rule 83.2 (E)

 

regarding the appearance of attorneys pro hac vice.

 

 

[0-6 -320
Date Signature (4A ve
Statement of Proposed Admitee
I, Miranda Galindo ,am currently a member in good standing of the U.S.

 

District Court for the District of New York Southern Dist.. I am also a member in good standing

 
Case 5:20-cv-05058-LLP Document 4 Filed 10/06/20 Page 2 of 3 PagelD #: 132
DocuSign Envelope ID: 0483FA00-EF7E-48C1-8711-18473E69CDEB

of the highest court of the state of New York , Where my principal practice is

 

located, but am not admitted to the South Dakota Bar. I am aware of Local Rule 83.2 (E)
regarding the appearance of attorneys pro hac vice and understand that local counsel must sign
and file all documents, and must continue in the case unless another attorney admitted to practice
in this court is substituted. I understand that I will receive notice electronically and that it is my

responsibility to keep my electronic mail address(es) current.

First/Middle/Last Name: Miranda Galindo

 

Primary E-mail Address: mgalindo@example.com

 

Other E-mail Address to be pcataldo@example.com

 

 

 

 

 

 

notified:

Telephone Number: (917) 209-7834
Fax Number:

Firm Name: Demos

Firm Address: 80 Broad Street

 

Fourth floor

 

New York, NY 10004

 

Bar Admission Number: NY SBN 5184650

 

] will review and abide by the Local Rules of Practice for the District of South
Dakota, General Orders, Administrative Procedures, and all technical and
procedural requirements. These documents and current system requirements can

be found on the Court's web site located at http://www.sdd.uscourts.gov
Case 5:20-cv-05058-LLP Document 4 Filed 10/06/20 Page 3 of 3 PagelD #: 133
DocuSign Envelope ID: 0483FAG0-EF7E-48C1-8711-18473E69CDEB

9/15/2020

I understand that I will receive notice electronically of all non-sealed documents

and that it is my responsibility to keep my electronic mail address(es) current.

This system is for the U.S. District Court for the District of South Dakota and will
be used to receive electronic notification of non-sealed documents that are filed
with the District of South Dakota. Each e-mail address listed will be allowed one

free access to the document filed for 15 days from the time of notification.

For additional access the user will need to have a PACER Service Account. This
account can be established by contacting the PACER Service Center at

http://pacer.psc.uscourts.gov or 1-800-676-6856.

BocuSigned ty:

Miranda Galindo Miranda Caliv.do

43A9E59D01E5447...

 

Date

Type/Print Name Signature
